t c memo united_states tax_court cross oil company inc petitioner v commissioner of internal revenue respondent docket no filed may paul fe northcutt for petitioner ann l darnold for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for the years ended date and date respectively parties agree that the notice_of_deficiency contains mathematical error in the computation of the section amount and that the deficiency in dispute is dollar_figure the a tax for the tax_year ended date the sole issue for decision is whether - - it was an abuse of respondent’s discretion under sec_446 to require petitioner to change from the cash_method_of_accounting to the accrual_method of accounting in order to reflect clearly the income of petitioner’s oil_and_gas business unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner cross oil company inc is an oklahoma corporation with its principal_place_of_business in ponca city oklahoma petitioner is engaged in the wholesale and retail_sale of gasoline diesel_fuel oil and other petroleum products petitioner sells and distributes a premanufactured product to its customers petitioner’s sales are mostly in bulk form in which large orders of petroleum products are loaded at the local refinery and delivered directly to the customer by petitioner or by a contract truck hired by petitioner petitioner also maintains an inventory of generally not more than a week supply of products at its business location the inventory that is available for sale at petitioner’s place of business is either delivered to or picked up by the customers petitioner’s purchases of petroleum products are made as a 10-day net sale from the local refinery and payments for all invoices are made by an automatic draft from petitioner’s checking account on the 10th day following any purchase all invoices for the sale of products to customers by petitioner use a 10-day net collection_period richard and vivian cross who together own percent of petitioner incorporated the business from a sole_proprietorship in petitioner has maintained its books_and_records using the cash or hybrid method_of_accounting since its incorporation petitioner has reported its income for federal tax purposes using the cash_method_of_accounting petitioner’s financial information is summarized in the following charts petitioner’s ending inventory gross_sales and percentages of ending inventory to gross_sales are as follows percentage of ending gross ending inventory year ended inventory sales to gross_sales date dollar_figure dollar_figure dollar_figure date big_number big_number dollar_figure petitioner’s purchases gross_receipts and percentages of purchases to gross_receipts are as follows percentage of purchases gross to gross year ended purchases receipts receipts date dollar_figure dollar_figure date big_number big_number q4e- petitioner’s total income e gross_income less cost_of_goods_sold that was computed under the cash_method and accrual_method of accounting and the differences in amounts and differences as percentages are as follows amount percentage year ended cash_method accrual_method difference difference date dollar_figure dollar_figure dollar_figure date big_number big_number petitioner’s taxable_income ie total income less deductions that was computed under the cash_method and accrual_method of accounting and the differences in amounts are as follows amount year ended cash_method accrual_method differenc e june dollar_figure dollar_figure dollar_figure june big_number big_number big_number following an audit the commissioner sent a notice_of_deficiency to petitioner that stated it is determined the accrual_method of accounting more clearly reflects income than your current ‘cash basis’ method_of_accounting opinion the issue presented is whether it was an abuse of respondent’s discretion under sec_446 to require petitioner to change from the cash_method_of_accounting to the accrual_method of accounting in order to reflect clearly the income of petitioner’s oil_and_gas business - - sec_446 vests the commissioner with broad discretion in determining whether a particular method_of_accounting clearly reflects income see 360_us_446 743_f2d_781 llth cir 104_tc_367 98_tc_457 affd 58_f3d_413 9th cir the commissioner’s determination is entitled to more than the usual presumption of correctness see ansley- sheppard-burgess co v commissioner supra pincite rlc indus co v commissioner supra pincite accordingly the commissioner’s interpretation of the clear-reflection standard of sec_446 ‘should not be interfered with unless clearly unlawful ’ 439_us_522 quoting 280_us_445 see also ansley--sheppard-burgess co v commissioner supra pincite the taxpayer bears a ‘heavy burden_of_proof ’ and the commissioner’s determination is not to be set_aside unless shown to be ‘plainly arbitrary ’ thor power tool co v commissioner supra pincite quoting 281_us_264 the commissioner may not however require a taxpayer to change from an accounting_method that clearly reflects income to an -- - alternate method_of_accounting merely because the commissioner considers the alternate method to reflect more clearly the taxpayer’s income see ansley-sheppard-burgess co v commissioner supra pincite the issue of whether the taxpayer’s method_of_accounting clearly reflects income is a question of fact to be determined on a case-by-case basis see id 102_tc_87 affd 71_f3d_209 6th cir in reviewing the commissioner’s determination that the taxpayer’s method_of_accounting does not clearly reflect income the court must determine whether there is an adequate basis in law for the commissioner’s conclusion see ansley- sheppard-burgess co v commissioner supra pincite consequently to prevail a taxpayer must prove that the commissioner’s determination was arbitrary capricious or without sound basis in fact or law see id ford motor co v commissioner supra pincite respondent determined pursuant to sec_446 that petitioner was required to change from the cash_method to the accrual_method of accounting for income_tax purposes based on respondent’s finding that petitioner’s purchase and resale of petroleum products was an income-producing factor in petitioner’s business and thus petitioner was required to take inventories pursuant to sec_1_471-1 income_tax regs and was required to use the accrual_method of accounting - j- pursuant to sec_1_466-1 income_tax regs to reflect accurately the income of its business activities petitioner maintains that its cash_method_of_accounting more clearly reflects the income and expenses of its business petitioner argues that respondent may not change its method_of_accounting from one that clearly reflects income to another method_of_accounting because the commissioner determines that the alternate method will reflect petitioner’s income more clearly sec_446 provides sec_446 general_rule for methods_of_accounting a general_rule ---taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods ---subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting--- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary income--producing factor respondent determined that the purchase and sale of petroleum products was merchandise and an income-producing factor in petitioner’s business even though petitioner maintains inventories petitioner argues that its inventories are not an income-producing factor because the amount of its inventory at the end of the years in issue was insignificant and represents dollar_figure percent and dollar_figure percent respectively of total sales during the years in issue sec_471 provides sec_471 general_rule for inventories a general_rule ---whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income under sec_1_471-1 income_tax regs a taxpayer must account for inventories if the production purchase or sale of merchandise is an income-producing factor in the taxpayer’s business a taxpayer who is required to maintain inventories must use the accrual_method of accounting with regard to purchases and sales see sec_1_446-1 income_tax regs petitioner’s argument that the amount of inventories it maintains is insignificant ignores the recognized standard used when evaluating whether petitioner’s petroleum products are an --- - income-producing factor that standard requires comparison of the cost of the merchandise to the taxpayer’s gross_receipts computed under the cash_method_of_accounting see 420_f2d_352 lst cir affg tcmemo_1969_79 knight-ridder newspapers inc v united_states f 2d pincite euw v commissioner tcmemo_2000_114 if the cost of material that a taxpayer uses to provide a service is substantial compared to its receipts the material is a substantial income-producing factor see wilkinson-beane inc v commissioner supra pincite income-producing factor where the cost of the coffin was included in price of funeral package and represented percent and percent of cash_basis receipts knight-ridder newspapers inc v united_states supra pincite percent of total cash receipts suggests that supplies are an income-producing factor thompson elec inc v commissioner tcmemo_1995_292 1ncome-producing factor where cost of materials consisted of percent to percent of gross_receipts petitioner’s business operations consisting of the sale and delivery of merchandise are similar to the facts presented in buw v commissioner supra in buw the taxpayer operated a sand and gravel transportation business that acquired and delivered sand and gravel to its customers during the same business_day the cost of sand and gravel constituted percent of the taxpayer’s gross_receipts the taxpayer was -- - required to maintain inventories because the court found that the sand and gravel were merchandise and an income-producing factor in the taxpayer’s business the taxpayer was required to report its taxable_income on the accrual_method of accounting the court held that the commissioner did not abuse his discretion under sec_446 when the commissioner required the taxpayer to change from the cash_method to the accrual_method of accounting see id petitioner’s purchases were substantial and represent percent and percent of its gross_receipts in and respectively here petitioner’s purchase of petroleum products was substantial compared to its gross_receipts and as such those products are an income-producing factor in petitioner’s business petitioner is required to use the accrual_method of accounting unless it is able to establish that the cash and accrual methods yield substantially identical results substantial identity of results petitioner argues that a substantial identity of results exists between its cash_method_of_accounting and the accrual_method of accounting selected by the commissioner petitioner claims that its receivables inventory and payables have remained consistent from the inception of the business and that it has not attempted to distort its income by unreasonably prepaying expenses purchasing supplies in advance or delaying the receipt of payment from its customers respondent argues that petitioner has failed to demonstrate that there is a substantial identity of results between the cash_method and accrual_method of accounting based on the differences in income between the cash_method and accrual_method of accounting the substantial identity of results test is a judicial creation that was first articulated in wilkinson-beane inc v commissioner supra in wilkinson-beane inc a cash-method taxpayer who was required to maintain an inventory and thus report income on the accrual basis argued that the difference in income that was determined by the method it used and the method selected by the commissioner was negligible the court_of_appeals held that where the commissioner has determined that the accounting_method that is used by a taxpayer does not clearly reflect income the taxpayer must demonstrate substantial identity of results between his method and the method selected by the commissioner in order to prevail id pincite in ansley-sheppard--burgess co v commissioner supra pincite this court held that a taxpayer that is required to use the inventory_method of accounting must meet the substantial identity of results test in order to show that the commissioner's determination requiring it to change from the cash_method to the accrual_method of accounting was an abuse_of_discretion the court_of_appeals in wilkinson-beane inc v commissioner f 2d pincite explained that the substantial identity of results test is a rigorous standard that may occasionally work a harsh result and that the standard the taxpayer must satisfy is extremely high id pincite- in wilkinson-beane inc the taxpayer failed to demonstrate that the cash_method_of_accounting and accrual_method of accounting produced substantial identity of results where differences in gross_income resulting from the different methods were dollar_figure and dollar_figure respectively during the years in issue the court went on to state that it must be borne in mind that regardless of the accuracy of taxpayer’s cash_method in the past there is no guarantee that the stability of sales costs collections and other factors which make for that result will continue in the future id see also 937_f2d_510 10th cir cash and accrual methods did not achieve substantial identity of results where use of the accrual_method increased gross_income by dollar_figure percent dollar_figure percent and dollar_figure percent tebarco mech corp v - - commissioner tcmemo_1997_311 taxpayer failed to meet the substantial identity of results test where taxable_income under the cash_method_of_accounting was dollar_figure and under the accrual_method of accounting would be dollar_figure and where gross_receipts under the accrual_method of accounting increased by dollar_figure thompson eflec inc v commissioner tcmemo_1995_292 cash_method did not produce substantial identity of results where taxable_income under cash_method is dollar_figure and dollar_figure and under the accrual_method is dollar_figure and dollar_figure respectively j p sheahan associates inc v commissioner tcmemo_1992_239 taxpayer failed to meet substantial identity of results test where variations in taxable_income ranged from a decrease in income of dollar_figure to an increase in income of dollar_figure surtronics inc v commissioner tcmemo_1985_277 cash_method did not produce substantially identical results to the accrual_method where the use of the accrual_method would increase net_income by dollar_figure and dollar_figure and increase gross_receipts by dollar_figure and dollar_figure respectively petitioner produced several comparative charts that summarized the differences in income between the cash_method and accrual_method of accounting petitioner’s total income under the cash_method_of_accounting was dollar_figure for the year ended date and dollar_figure for the year ended june -- total income under the accrual_method of accounting would be dollar_figure for the year ended date and dollar_figure for the year ended date thus a change in accounting_method from the cash_method to the accrual_method would yield a decrease in total income of dollar_figure or approximately percent for the year ended date and an increase in total income of dollar_figure or approximately percent for the year ended date petitioner’s taxable_income for the year ended date under the cash_method_of_accounting was income of dollar_figure and under the accrual_method of accounting would be a loss of dollar_figure and a change in the method_of_accounting would yield a decrease in taxable_income of dollar_figure petitioner’s taxable_income for the year ended date under the cash_method_of_accounting was a loss of dollar_figure and under the accrual_method of accounting would be income of dollar_figure and a change in the method_of_accounting would yield an increase in taxable_income of dollar_figure consistent with the cases that have been decided on this issue we conclude that the cash_method and the accrual_method of accounting do not produce substantially identical results sec_448 petitioner considers itself a small_business that is a mom-and-pop operation petitioner has used the cash_method -- - of accounting since its incorporation and its owners claim that they do not understand the accrual_method of accounting petitioner contends based on sec_448 that it is a small_business with gross_receipts of less than dollar_figure million it is exempt from the provision that requires a c_corporation to adopt the accrual_method of accounting and thus it should be allowed to continue to use the cash_method to report income for tax purposes sec_448 provides sec_448 limitation on use of cash_method_of_accounting a general_rule ---except as otherwise provided in this section in the case of a-- c_corporation taxable_income shall not be computed under the cash_receipts_and_disbursements_method of accounting b exceptions -- entities with gross_receipts of not more than dollar_figure --paragraphs and of subsection a shall not apply to any corporation or partnership for any taxable_year if for all prior taxable years beginning after date such entity met the dollar_figure gross_receipts_test the effect of sec_448 on sec_446 is explained in sec_1_448-1t temporary income_tax regs fed reg date which in pertinent part provides -- - nothing in sec_448 shall have any effect on the application of any other provision of law that would otherwise limit the use of the cash_method and no inference shall be drawn from sec_448 with respect to the application of any such provision for example nothing in sec_448 affects the requirement of sec_1_446-1 that an accrual_method be used with regard to purchases and sales of inventory similarly nothing in sec_448 affects the authority of the commissioner under sec_446 to require the use of an accounting_method that clearly reflects income as discussed above petitioner maintains inventories that are an income-producing factor in petitioner’s business and is required to use the accrual_method of accounting mthus sec_1_446-1 income_tax regs which limits the use of the cash_method overrides the exception under sec_448 that allows certain corporations to use the cash_method_of_accounting similarly sec_448 does not affect the commissioner’s authority under sec_446 to require petitioner to change from the cash_method to the accrual_method of accounting petitioner has failed to demonstrate that the commissioner’s determination was arbitrary capricious or without sound basis in fact or law we conclude that respondent did not commit an abuse_of_discretion under sec_446 in determining that petitioner is required to change from the cash_method_of_accounting to the accrual_method of accounting we have carefully considered all of the remaining arguments that have been made by the parties for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit to correct the mathematical error in the notice_of_deficiency decision will be entered under rule
